Fourth Court of Appeals
                                San Antonio, Texas
                                     January 10, 2019

                                   No. 04-18-00551-CV

                               James Brent MANSFIELD,
                                       Appellant

                                            v.

                               Stormie Rae MANSFIELD,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-17710
                      Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on February 6, 2019. No further extensions will be granted absent
extenuating circumstances.


                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court